Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Eagle Eye DME, LLC,
(Supplier No. 6286890001),

Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-12-307
Decision No. CR2564

Date: July 10, 2012

DECISION

The Centers for Medicare and Medicaid Services (CMS) revoked Petitioner’s supplier
number. Petitioner, Eagle Eye DME, LLC, appeals, and CMS and Petitioner have filed
cross motions for summary judgment. As discussed below, the uncontroverted facts
compel revocation of Petitioner’s supplier billing number. Therefore, I grant CMS’s
motion for summary judgment and deny Petitioner’s motion for summary judgment.

I. Background

Petitioner was enrolled in the Medicare program as a supplier of durable medical
equipment, prosthetics, orthotics, and supplies (DMEPOS). CMS Ex. 1. A CMS
contractor from the National Supplier Clearinghouse (NSC) attempted to conduct two site
inspections at Petitioner’s location. CMS Ex. 2. At the time of the two inspection
attempts, Petitioner’s posted hours of operation were Monday through Friday, from 9
a.m. to 5 p.m. Jd. The NSC inspector attempted the first site visit on August 12, 2011, at
3:30 p.m. CMS Ex. 2, at 2. He attempted a second site visit on August 17, 2011, at 9:15
a.m. Jd. at 7. The NSC inspector could not complete either site visit because he found
nobody at the site to let him inside. Jd. On September 12, 2011, NSC sent a letter
notifying Petitioner that it was revoking Petitioner’s supplier number effective August 17,
2011, the date CMS determined that Petitioner was not operational. CMS Ex. 1. NSC
barred Petitioner from re-enrolling for two years from this effective date. Id.

The notice letter specifically stated that the basis for the revocation was that Petitioner
was in violation of 42 C.F.R. § 424.535(a)(5)(ii)' because it was closed during posted
hours of operation on August 12 and 17, 2011, when a NSC inspector attempted to
complete site inspections to verify Petitioner’s compliance with supplier standards. Jd. at
2. The notice letter further informed Petitioner of its right to complete a corrective action
plan (CAP) within 30 days, or to request reconsideration of the revocation determination
within 60 days, of the postmark of the notice. Petitioner filed a timely request for
reconsideration, which NSC received on October 31, 2011.2? CMS Ex. 3. On December
16, 2011, the Hearing Officer issued an unfavorable decision and upheld the revocation
of Petitioner’s supplier number because Petitioner was not in compliance with 42 C.F.R.
§ 424.535(a)(5)(ii). CMS Ex. 4.

By submission postmarked January 25, 2012, Petitioner requested a hearing with the
Civil Remedies Division of the Departmental Appeals Board (DAB). With its hearing
request, Petitioner attached several documents.* This case was assigned to me for
decision.

' This subsection states: “(a) Reasons for revocation. CMS may revoke a currently
enrolled provider or supplier’s Medicare billing privileges and any corresponding
provider agreement or supplier agreement for the following reasons: . . . (5) On-site
review. CMS determines, upon on-site review, that the provider or supplier is no longer
operational to furnish Medicare covered items or services, or is not meeting Medicare
enrollment requirements under statute or regulation to supervise treatment of or to
provide Medicare covered items or services for, Medicare patients. Upon on-site review,
CMS determines that -- . . . (ii) A Medicare Part B supplier is no longer operational to
furnish Medicare covered items or services, or the supplier has failed to satisfy any or all
of the Medicare enrollment requirements, or has failed to furnish Medicare covered items
or services as required by the statute or regulations.”

> Petitioner filed a CAP on October 10, 2011. Petitioner however was required to have
the CAP request signed by an authorized official, owner or partner of the business. By
letter dated October 20, 2011, NSC denied the CAP request because the documentation
provided was not signed by an appropriate individual and because the 30 days for
submission of the CAP had passed. ALJ Ex. 2. However, by letter dated November 15,
2011, NSC acknowledged receipt of Petitioner’s request for reconsideration for
revocation of its Medicare supplier number.

* Although Petitioner did not submit these documents as properly marked exhibits when
it filed its motion for summary judgment, I accept them as part of the record and identify
CMS filed its motion for summary judgment accompanied by four exhibits, CMS Exs.
1-4. Pursuant to my Acknowledgment and Pre-hearing Order, Petitioner was directed to
file its pre-hearing exchange by April 4, 2012. When I did not receive a submission from
Petitioner, I issued an Order to Show Cause dated April 24, 2012 indicating that
Petitioner’s failure to file a submission suggests that Petitioner abandoned its hearing
request. I directed that I would consider the hearing request abandoned unless Petitioner,
within ten days of the date of that Order, responded to it with a showing of good cause

for its failure to meet the deadlines and submitted the required briefing if it still desired a
earing. If it did not dispute the facts set forth in CMS’s motion, I directed that Petitioner
should indicate that it would like me to decide the case based upon the written record of
all the documents previously submitted. By postmark dated May 8, 2012, Petitioner’s
owner, Ms. Gurley, filed a response to the Order to Show Cause indicating Petitioner was
also requesting a motion for summary judgment and did not dispute any of the facts CMS
presented.

II. Applicable Law

To receive Medicare payments for items furnished to a Medicare-eligible beneficiary, the
Secretary of the Department of Health and Human Services must issue a supplier number
toa DMEPOS supplier. Social Security Act (Act) § 1834(j)(1)(A). To receive such
direct-billing privileges, a DMEPOS supplier must also meet and maintain each of the 25
supplier enrollments standards set forth in 42 C.F.R. §§ 424.57(c)(1)-(25). Among other
things, a DMEPOS supplier must permit CMS or its agent to conduct on-site inspections
to ascertain supplier compliance with each of these enrollment standards. 42 C.F.R.

§ 424.57(c)(8). A provider or supplier is operational if it “has a qualified physical
practice location, is open to the public for the purpose of providing health care related
services, is prepared to submit valid Medicare claims, and is properly staffed, equipped,
and stocked . . . to furnish these items or services.” 42 C.F.R. § 424.502. In addition, a
DMEPOS supplier “must be accessible during reasonable business hours to beneficiaries
and to CMS, and must maintain a visible sign and posted hours of operation.” 42 C.F.R.
§ 424.57(c)(8). CMS will revoke a currently-enrolled Medicare supplier’s billing

and mark them as follows: Administrative Law Judge (ALJ) Exhibit (Ex.) 1 (Ms.
Gurley’s letter to NSC Hearing Officer Jais); ALJ Ex. 2 (Ms. Gurley’s original unsigned
statement/letter to NSC); ALJ Ex. 3 (November 15, 2011 acknowledgment letter from
Hearing Officer Jais); ALJ Ex. 4 (October 20, 2011 letter from NSC indicating that time
for submitting CAP had passed); ALJ Ex. 5 (September 12, 2011 notice letter from NSC
indicating that Petitioner’s Medicare supplier number is revoked); ALJ Ex. 6 (Telephone
records); ALJ Ex. 7 (Facsimiles received by Petitioner and sent to Petitioner on
September 29, 2011); ALJ Ex. 8 (Petitioner’s DME/Delivery Van Log for August 12 and
August 17, 2011); ALJ Ex. 9 (letters from the community on behalf of Petitioner).
privileges if CMS or its agent determines that the supplier is not in compliance with any
supplier enrollment standard. See 42 C.F.R. § 424.57(d); A to Z DME, LLC, DAB No.
2303, at 3 (2010); see also 1866I1CPayday.com, DAB No. 2289, at 13 (2009) (“[F]ailure
to comply with even one supplier standard is a sufficient basis for revoking a supplier’s
billing privileges.”).

If an on-site visit reveals that a supplier is no longer operational, or otherwise fails to
meet one of the supplier standards, CMS may revoke the supplier’s Medicare billing
privileges. 42 C.F.R. § 424.535(a)(5)(ii). Suppliers who have had their billing privileges
revoked “are barred from participating in the Medicare program from the effective date
of the revocation until the end of the re-enrollment bar,” which is ““a minimum of 1 year,
but not greater than 3 years depending on the severity of the basis for revocation.” 42
CR. § 424.535(c).

III. Issue

The issue is whether CMS is entitled to summary judgment because, when considering
the evidence in the light most favorable to the Petitioner, it is undisputed that CMS had a
legitimate basis to revoke Petitioner’s Medicare billing privileges.

IV. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

A. This case is appropriate for summary judgment.

CMS filed a Motion for Summary Judgment. Board Members of the Appellate Division
of the DAB (the Board) stated the standard for summary judgment as follows:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of law. . .
. To defeat an adequately supported summary judgment motion, the non-
moving party may not rely on the denials in its pleadings or briefs, but must
furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, DAB No. 2291, at 4-5
(2009). The Board has further stated that, “[i]n addition, it is appropriate for the tribunal
to consider whether a rational trier of fact could regard the parties’ presentation as
sufficient to meet their evidentiary burden under the relevant substantive law.” Dumas
Nursing and Rehab., L.P., DAB No. 2347, at 5 (2010). Petitioner has not disputed the
material facts that CMS alleges: no one was present at Petitioner’s location during the
Medicare on-site visits attempted during Petitioner’s posted hours of operation.

B. CMS had a legitimate basis to revoke Petitioner’s supplier number
because Petitioner was not operational.

On August 12, 2011, at 3:30 p.m., the NSC inspector attempted to conduct an
unannounced site inspection on behalf of CMS at Petitioner’s location during its posted
hours of operation. However, he found that he could not enter because the office was
closed. He noted that the door sign indicated that office hours were Monday through
Friday, 9 a.m. through 5 p.m. He also knocked on the door, but there was no response.
There was no note on the door to indicate why the business was not open. He also took
date-stamped photographs. CMS Ex. 2, at 2,9. On August 17, 2011, at 9:15 a.m., the
inspector made a second attempt; however, the door was locked again. He knocked on
the door, but no one appeared to be inside the office. He took date-stamped photographs.
There was no note on the door to explain why the business was not open. He departed at
around 9:21 a.m. CMS Ex. 2, at 7, 9-10. Petitioner clearly did not have any staff at the
store to allow access to the inspector, nor was the store “open” on these two occasions for
business during posted hours of business.

Petitioner’s owner states, that at the time of the two site visits, she was absent from the
office due to a family illness. She explained that she had two full-time employees who
were assisting her as well as a part-time, as-needed, delivery technician. At the time of
the two site visits her two full-time employees were needed to deliver and repair
equipment to patients. CMS Ex. 3, at 39, 42; CMS Ex. 2, at 9-10. I will accept these
facts as true for purposes of summary judgment.

Petitioner also presented certain documents in an effort to show that someone was at the
office on the dates of the two site visits but, perhaps due to making deliveries, was just
not present at the time the inspector came for the site visits. With its hearing request,
Petitioner submitted telephone records showing that someone made telephone calls from
Petitioner’s location on August 17. ALJ Ex. 6. I note, however, that no telephone calls
were made on August 12, 2011, and no calls were made on August 17 prior to 3:47 p.m.
or after 4:01 p.m. Thus, these records do not present a dispute of fact as to whether
anyone was present when the inspector attempted the on-site visits.
For a supplier to be “operational,” it must be “open to the public for the purpose of
providing health care related services . . . and [be] properly staffed . . . to furnish these
services.” 42 C.F.R. § 424.502 (emphasis added). Among other things, a DMEPOS
supplier must permit CMS or its agent to conduct on-site inspections to ascertain supplier
compliance with each of the enrollment standards, and the supplier must be “accessible
during reasonable business hours to beneficiaries and to CMS.” 42 C.F.R. §
424.57(c)(8) (emphasis added). A supplier is neither “open to the public” nor
“accessible,” if the supplier location is closed due to staff making patient deliveries or
sales calls. It is incumbent on Petitioner to make whatever reasonable arrangements are
necessary to keep its business open while allowing for patient deliveries. “A Medicare
supplier differs from a strictly private business in that it is an integral part of a publicly
run program. The requirement that a supplier be open at all times during normal business
hours reflects CMS’s determination that a supplier be available to beneficiaries to meet
their needs and to alleviate their medical conditions.” A to Z DME, LLC, DAB CR1995,
at 6 (2009), aff'd A to Z DME, LLC, DAB No. 2303 (2010).

The Board also has held that the supplier standard “would have no meaning if suppliers
could deviate from their posted hours of operation on a regular basis.” [ta Udeobong,
d/b/a/ Midland Care Med. Supply and Equipment, DAB No. 2324, at 7 (2010). In
Udeobong, the petitioner admitted that it was closed from noon until 1:00 p.m. every day
for lunch, which was outside of its regularly posted hours of 10 a.m. to 5 p.m., Monday
through Friday. The Board further held that “‘[t]his problem would not be cured even if. .
. its employees posted temporary signs when they left, stating when they would return.”
Id. CMS and its contractors have limited resources and cannot be compelled to attempt
multiple on-site inspections during a supplier’s posted business hours to determine if a
supplier is complying with all Medicare requirements.

C. Iam unauthorized to grant Petitioner’s requests for equitable relief
for enrollment because it did not meet the legal requirements for
enrollment.

Petitioner makes various arguments for equitable relief despite acknowledging that
Petitioner did not meet the legal requirements for being open during posted business
hours on the dates and times of the two attempted site visits. Petitioner argued that she
had to care for a sick family member, and she also obtained several written statements
from customers and from the mayor of a neighboring town who support the business.
However, Petitioner never disputed that no one was in fact available at the business
location or claimed that the inspector was at the wrong address.

Even though I may sympathize with Petitioner’s predicaments, I am without authority to
order CMS to provide an exemption to Petitioner under the circumstances because
Petitioner’s equitable arguments give me no grounds to restore her billing privileges. See
US Ultrasound, DAB No. 2302, at 8 (2010) (“[nJeither the ALJ nor the Board is
authorized to provide equitable relief by reimbursing or enrolling a supplier who does not
meet statutory or regulatory requirements.”). Moreover, I have no authority to declare
statutes or regulations invalid or ultra vires. 1866/CPayday.com, L.L.C., DAB No. 2289,
at 14 (2009) (“[a]n ALJ is bound by applicable laws and regulations and may not
invalidate either a law or regulation on any ground.”).

V. Conclusion

I find the undisputed facts establish Petitioner was not operational when it was not open
and accessible on two separate occasions during its posted hours of operation. I grant
CMS’s motion for summary judgment, I deny Petitioner’s motion for summary judgment,
and I sustain the revocation of Petitioner’s supplier number for direct Medicare billing
privileges. Accordingly, Petitioner is barred from re-enrolling for two years from the
effective date of its revocation.

/s/
Joseph Grow
Administrative Law Judge

